Title: From Thomas Jefferson to Jean Durival, 7 November 1786
From: Jefferson, Thomas
To: Durival, Jean



Sir
Paris Novr. 7th. 1786

I am honored with your letter of the 1st. inst. inclosing enquiries on the subject of the coins of the United States. Some time during the last year Congress decided that the Spanish milled Dollar should be their money unit, and that their coins should be in a decimal progression above and below that. Some intermediate coins will also be doubtless made for convenience and indeed they determined that their smallest copper coin should be the two hundredth part of a dollar. They did not determine how much pure silver their money unit should contain, nor establish the proportion between their silver and gold coins. No other resolutions were entered into, nor has any thing been done to effectuate these. What is said therefore on this subject in the Courier de l’Europe is entirely fable, unless the compiler of that paper has recieved information of a later date than the middle of August, which is the date of my last letters. I do expect that Congress will some time soon complete their system and resolutions on this subject, and carry them into effect.
I have the honor to be with sentiments of the highest respect, Sir, your most obedient & most humble Servant,

Th: Jefferson

P.S. I omitted to observe that most of the gold and silver coins of Europe pass in the several States of America according to the quantity of precious metal they contain.

